Name: 2003/663/CFSP: Council Decision 2003/663/CFSP of 10 December 2002 concerning the conclusion of the Agreements between the European Union and Bulgaria, Cyprus, the Czech Republic, Estonia, Hungary, Iceland, Latvia, Lithuania, Norway, Romania, the Slovak Republic, Slovenia, Switzerland, Turkey and Ukraine on the participation of these States to the European Union Police Mission (EUPM) in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: Europe;  European construction;  economic geography;  cooperation policy
 Date Published: 2003-09-25

 Avis juridique important|32003D06632003/663/CFSP: Council Decision 2003/663/CFSP of 10 December 2002 concerning the conclusion of the Agreements between the European Union and Bulgaria, Cyprus, the Czech Republic, Estonia, Hungary, Iceland, Latvia, Lithuania, Norway, Romania, the Slovak Republic, Slovenia, Switzerland, Turkey and Ukraine on the participation of these States to the European Union Police Mission (EUPM) in Bosnia and Herzegovina Official Journal L 239 , 25/09/2003 P. 0001 - 0001Council Decision 2003/663/CFSPof 10 December 2002concerning the conclusion of the Agreements between the European Union and Bulgaria, Cyprus, the Czech Republic, Estonia, Hungary, Iceland, Latvia, Lithuania, Norway, Romania, the Slovak Republic, Slovenia, Switzerland, Turkey and Ukraine on the participation of these States to the European Union Police Mission (EUPM) in Bosnia and HerzegovinaTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 24 thereof,Having regard to the recommendation from the Presidency,Whereas:(1) On 11 March 2002, the Council adopted Joint Action 2002/210/CFSP on the European Union Police Mission(1).(2) Article 8(3) of that Joint Action provides that detailed arrangements regarding the participation of third States to the EUPM shall be subject to agreements pursuant to Article 24 of the Treaty on European Union.(3) Following the Council decision of 14 October 2002 authorising the Presidency to open negotiations, the Presidency negotiated agreements with Bulgaria, Cyprus, the Czech Republic, Estonia, Hungary, Iceland, Latvia, Lithuania, Norway, Romania, the Slovak Republic, Slovenia, Switzerland, Turkey and Ukraine on their participation to the EUPM.(4) These agreements should be approved,HAS DECIDED AS FOLLOWS:Article 1The agreements between the European Union and Bulgaria, Cyprus, the Czech Republic, Estonia, Hungary, Iceland, Latvia, Lithuania, Norway, Romania, the Slovak Republic, Slovenia, Switzerland, Turkey and Ukraine on the participation of these States to the European Union Police Mission (EUPM) in Bosnia and Herzegovina are hereby approved on behalf of the European Union.The texts of these agreements are attached to this Decision.Article 2The President of the Council is hereby authorised to designate the person(s) empowered to sign these agreements in order to bind the European Union.Article 3This Decision shall be published in the Official Journal of the European Union.Article 4This decision shall take effect on the day of its publication.Done at Brussels, 10 December 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 70, 13.3.2002, p. 1.